 

bo

“a BN WY FS WZ

10
11
12
13
14
1S
16
17
18
19
20
21
22

23

24
25
26
27

Case 2:19-cv-01430-JLR Document 7-1 Filed 10/01/19 Page 1 of 2

HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

DAVID BORDEN, individually, and on Case No. 2:19-cv-01430
behalf of all others similarly situated,
fPROPOSEB ORDER] MODIFYING
Plaintiff, DATE BY WHICH DEFENDANT’S
v. RESPONSE TO THE COMPLAINT IS
DUE
EFINANCIAL, LLC, a Washington Limited
Liability Company,

Defendant.

 

 

 

This matter comes before the Court on the Plaintiff's Unopposed Motion to. Modify
Date by Which Defendant’s Response to the Complaint is Due (the “Motion”). Having
reviewed the Motion, and good cause appearing, the Court approves the Plaintiff’s Motion, and
it is HEREBY ORDERED THAT:

Defendant shall respond to the Complaint on, or before, October 18, 2019,

PURSUANT TO MOTION, IT IS SO ORDERED

 

patep: October 4, 2019 . q WY \ X

HON. JAMES L. ROBART
United Siates District Judge

DBS |LAW

A Professional Limited Llablilty Company
155 NE 100" Street, Suite 208 Seatile, WA S125
p: 206.489.3802 | f 206.973.8737

 

 

 

 
 

oOo *& NN DBD

10
1
12
13
14
15
16
17

18

19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-01430-JLR Document 7-1 Filed 10/01/19 Page 2 of 2

Presented by:

/s! Peter Bennett

Peter Bennett, admitted Pro Hac Vice
D.C. Bar No. 1016919
peterbennettlaw@gmail.com

1200 Anastasia Ave., Ofc 360

Coral Gables, Florida 33134

Tel: (305) 444-5925

Daniel J. Bugbee, WSBA No. 42412
Dominique R. Scalia, WSBA No. 47313
155 NE 100" St., Suite 205

Seattle, WA 98125

Tel: (206) 489-3819

- Attorneys for Plaintiff

DBS|LAW

A Professional Limited Llablity Company
155 NE 100" Street, Suite 265 Seattle, WA 99125
p! 206.489.3802 | f: 206.973.8737

 

 

 
